


EXHIBIT 10.22


LOAN AGREEMENT
Dated as of October 24, 2013
by and between
AGILITY CAPITAL II, LLC
as “Agility” or “Lender”
and
RAINMAKER SYSTEMS, INC.
as “Borrower”
TOTAL CREDIT AMOUNT: Initially up to $500,000, but may be up to $650,000
Maturity Date:
No later than April 24, 2014; see Section 1(f) of the Agreement.
Formula:
Variable, per Agreement
Facility Origination Fee:
$13,000
Interest:
12% fixed per annum
Warrants:
See Warrant for coverage



The information set forth above is subject to the terms and conditions set forth
in the balance of this Agreement. The parties agree as follows:


1.
Advance and Payments.

(a)Advances. Borrower may request one or more advances (each, an “Advance” and
collectively, the “Advances”), up to the lesser of the principal amount of
$500,000 (or $650,000 upon Lender’s receipt of a signed letter of intent between
Borrower and a strategic investor in form and substance satisfactory to Lender
in its sole discretion) or the Borrowing Base. “Borrowing Base” is the amount
equal to 30% of Borrower’s Net Eligible Accounts Receivable, as defined in the
Comerica Loan and Security Agreement dated June 14, 2012, as amended and in
effect as of the date hereof (including pursuant to that certain Forbearance
Agreement And Amendment To Loan and Security Agreement dated as of April 15,
2013 and that certain Second Amendment to Loan and Security Agreement dated as
of September 25, 2013 (collectively, the “Comerica Agreement”). If at any time
thereafter the outstanding Advances exceed the lesser of $650,000 or the
Borrowing Base, Borrower shall immediately pay to Agility the amount of such
excess. Borrower may repay and reborrow Advances at any time through the
Maturity Date. Agility’s obligation to make any portion of the Advance under
this Agreement is subject to (i) Agility’s determination, in its sole
discretion, that there has not occurred a circumstance or circumstances that
have a Material Adverse Effect, and (ii) the execution, delivery and filing of
such certificates, instruments and agreements, as Agility reasonably deems
appropriate, each in form and substance reasonably satisfactory to Agility,
including but not limited to (A) a warrant to purchase stock; (B) subordination
agreement with Borrower’s other creditors/noteholders (if any); and (C) that
certain Subordination Agreement with Comerica Bank as of October ___, 2013
between Lender and Comerica Bank (the “Intercreditor Agreement”).
(b)Interest. Borrower shall pay interest on the outstanding principal balance of
the Advances at a fixed rate per annum equal to twelve percent (12.0%). Interest
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed, shall accrue from the date of the Advance and continue until such
Advance has been repaid, and shall be payable in arrears on the first day of
each month until such Advance has been repaid.
(c)Payments. Borrower shall make interest-only payments on the first day of each
month as set forth in Section 1(b) above. Any partial month shall be prorated on
the basis of a 30-day month based on the actual number of days outstanding.
Borrower may prepay all or a portion of Advances at any time without penalty or
premium, and reborrow such amounts until the Maturity Date, subject to the terms
of this Agreement, All payments made to Agility shall be made via wire transfer
per wire transfer instructions separately provided by Agility to Borrower or by
automated clearing house (ACH) transfer. All payments received by Agility shall
be applied first to outstanding fees and expenses owing to Agility, then to
accrued and unpaid interest, then to principal. Any fees or interest not paid
when due shall be compounded by becoming a part of the Obligations, and such
fees or interest shall thereafter accrue interest at the applicable interest
rate.
(d)Voluntary Termination; Prepayment. Borrower may terminate this Agreement
prior to the Maturity Date, provided Borrower (i) provides written notice to
Lender of its election to terminate the Agreement at least five (5) days prior
to such termination, provided, however, that any such notice of termination may
state that such notice is conditioned upon the effectiveness of other borrowings
from a Person other than Lender or the completion of any other transaction, in
which case such termination notice may be revoked by Borrower if such condition
is not satisfied, and (ii) pays to the Lender on the termination date an amount
equal to the sum of (A) all outstanding principal of the Advances plus accrued
and unpaid interest thereon through the prepayment date, (B) a fee equal to
$25,000 minus the aggregate amount of interest paid by Borrower prior to the
termination date, plus (C) all of Lender’s fees and expenses incurred in
connection with this Agreement and any other present or future agreement,
document, or instrument entered into in connection herewith (collectively, the
“Transaction Documents”).
(e)Fees. On the date hereof, Borrower shall pay to Agility an origination fee of
$13,000, which is fully earned and nonrefundable, and shall be deducted from the
initial proceeds of the Advance. Borrower shall pay Agility a loan management
fee of $500 per month, payable in arrears on the first day of each month, each
of which are fully earned and nonrefundable on each such date.
(f)Maturity Date. All amounts outstanding hereunder are due and payable on the
earlier of (i) the date amounts owing to Comerica Bank become due (whether by
the stated maturity date or acceleration of indebtedness) or (ii) October 25,
2014 (the “Maturity Date”).
(g)Late Payments; Default Interest; Default Fees. After the occurrence and
during the continuance of an Event of Default under this Agreement as defined in
Section 5, the Obligations shall bear interest at a rate equal to 18%. In
addition, upon the occurrence of such Event of Default arising from Borrower’s
failure to comply with any principal payment required under this Agreement,
Borrower shall pay Agility a default fee of $10,000. For each subsequent 30 day
period in which such Event of Default remains outstanding and uncured to
Agility’s satisfaction, Borrower shall pay Agility an additional default fee of
$15,000, until such Event of Default is cured and waived in writing by Agility.
The terms of this paragraph shall not be construed as Agility’s consent to
Borrower’s failure to pay any amounts in strict accordance with this Agreement,
and Agility’s charging any such fees and default interest and/or acceptance of
any such payments shall not restrict Agility’s exercise of any remedies arising
out of any such failure.
(h)Use of Proceeds. The proceeds from the Advance shall be used for Borrower’s
working capital purposes and other general corporate purposes.
2.Security Interest. As security for all present and future indebtedness,
guarantees, liabilities, and other obligations of Borrower to Agility under the
Transaction Documents, including all fees specified in Section 1 (collectively,
the “Obligations”), Borrower grants Agility a security interest in all of
Borrower’s personal property, whether now owned or hereafter acquired, including
without limitation the property described on Exhibit A attached hereto, and all
products, proceeds and insurance proceeds of the foregoing (collectively, the
“Collateral”). Borrower authorizes Agility to execute such documents and take
such actions as Agility reasonably deems appropriate from time to time to
perfect or continue the security interest granted hereunder.
3.Representations, Warranties and Covenants. Borrower represents to Agility as
follows (which shall be deemed continuing throughout the term of this Agreement,
including the date the Advance is made):
(a)Authorization. The execution, delivery and performance by Borrower of the
Transaction Documents, and all other documents contemplated hereby have been
duly and validly authorized by all necessary corporate action, and do not
violate Borrower’s Certificate of Incorporation or by-laws, or any law or any
material agreement or instrument which is binding upon Borrower or its property.
(a)    State of Incorporation; Places of Business; Locations of Collateral.
Borrower is and will continue to be, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation. Borrower
is and will continue to be qualified and licensed to do business in all
jurisdictions in which it is required to do so. The address set forth in this
Agreement under Borrower’s signature is Borrower’s chief executive office. Other
than the chief executive office, the Collateral is located at the address(es)
set forth on Exhibit B.
(b)    Title to Collateral; Permitted Liens. Borrower is now, and will at all
times in the future be, the sole owner of all the Collateral. The Collateral now
is and will remain free and clear of any and all liens, security interests,
encumbrances and adverse claims, except for (i) purchase money security
interests in specific items of equipment; (ii) leases of specific items of
equipment; (iii) liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings, provided the same have no priority over any of Lender’s
security interests; (iv) liens of materialmen, mechanics, warehousemen,
carriers, or other similar liens arising in the ordinary course of business and
securing obligations that are not delinquent; (v) the lien in favor of Comerica
Bank (or any replacement lender providing senior working capital financing),
provided such lien is subject to an intercreditor agreement in form and
substance satisfactory to Lender; (vi) the liens set forth on Exhibit B; and
(vii) other Permitted Liens (as defined in the Comerica Agreement in effect as
of the date hereof, which defined term is incorporated herein, mutatis mutandis)
(collectively, “Permitted Liens”).
(c)    Financial Condition, Statements and Reports. The financial statements
provided to Agility by Borrower have been prepared in accordance with generally
accepted accounting principles, consistently applied (“GAAP”). All consolidated
financial statements related to Borrower and any Subsidiary of Borrower that are
delivered by Borrower to Lender fairly present in all material respects
Borrower's consolidated financial condition as of the date thereof and
Borrower's consolidated results of operations for the period then ended. There
has not been a material adverse change in the consolidated financial condition
of Borrower since the date of the most recent of such financial statements
submitted to Bank. Borrower has timely filed, and will timely file, all material
tax returns and reports required by applicable law, and Borrower has timely
paid, and will timely pay, all applicable material taxes, assessments, deposits
and contributions now or in the future owed by Borrower.
(d)    Compliance with Law. Borrower has complied, and will comply, in all
material respects, with all provisions of all material applicable laws and
regulations.
4.Information. All information provided to Agility by or on behalf of Borrower
on or prior to the date of this Agreement is true and correct in all material
respects, and no representation or other statement made by Borrower to Agility
contains any untrue statement of a material fact or omits to state a material
fact necessary to make any statements made to Agility not misleading at the time
made.
(e)    Litigation. Except as disclosed on Exhibit B, there is no claim or
litigation pending or (to best of Borrower’s knowledge) threatened against
Borrower. Borrower will promptly inform Agility in writing of any material claim
or litigation in the future. Borrower shall also provide Agility prompt updates
to any substantive changes to the claims listed in Exhibit B.
(f)    Subsidiaries; Investments. Except as disclosed on Exhibit B, Borrower has
no wholly-owned or partially owned subsidiaries, and Exhibit B sets forth all
loans by Borrower to, and all investments by Borrower in, any person, entity,
corporation partnership or joint venture.
(g)    Deposit and Investment Accounts. Borrower maintains only the operating,
savings, deposit, securities and investment accounts listed on Exhibit B.
5.Other Covenants.
(a)    Reports. Borrower will provide to Agility in form and substance
acceptable to Agility reports consistent with those required in the Comerica
Agreement for so long as such agreement is in effect; and thereafter: (i) within
thirty (30) days after the last day of each month, monthly financial statements,
prepared in accordance with GAAP, consistently applied; (ii) within fifteen (15)
days after the last day of each month, copies of all reports and statements
received by Borrower from any of its banks or other financial institutions (in
lieu of such requirement, Borrower may grant Agility on-line “view only” access
to all of its accounts on terms acceptable to Agility); (iii) annual financial
statements prepared in accordance with GAAP, consistently applied, and audited
by an independent certified public accountant of national standing or otherwise
acceptable to Agility; (iv) within twenty (20) days of the end of each month,
aged listings of accounts receivable and accounts payable along with a borrowing
base certificate in substantially similar form as attached hereto; (v) copies of
any additional periodic reports or information submitted to Comerica Bank
(including all reports and information specified in Section 6.2 of the Comerica
Agreement) (or any replacement lender providing senior working capital
financing) at the same time such reports or information is due to such lender;
and (vi) upon request, such other information relating to Borrower’s operations
and condition, as Agility may reasonably request from time to time. Agility
shall have the right to review and copy Borrower’s books and records and audit
and inspect the Collateral, from time to time, upon reasonable notice to
Borrower. Agility or its officers, employees, or agents shall have a right to
visit Borrower’s premises and interview Borrower’s officers at Borrower’s
expense. Notwithstanding the foregoing, unless an Event of Default has occurred
and is continuing, Agility may so audit and inspect the Collateral or visit
Borrower’s premises and interview Borrower’s officers no more than once in any
6-month period.
(b)    Insurance. Borrower will maintain insurance on the Collateral and
Borrower’s business, in amounts and of a type that are customary to businesses
similar to Borrower’s, and Agility will be named in a loss payable endorsement
in favor of Agility, in form reasonably acceptable to Agility, subject to the
rights of Comerica Bank (or any replacement lender providing senior working
capital financing) pursuant to an intercreditor agreement with Lender.
(c)    Financial Covenants. Borrower shall comply with those covenants required
in the Comerica Agreement for so long as such Agreement is in effect, and
thereafter, comply with such financial covenants as may be mutually agreed upon
by Lender and Borrower in good faith.
(d)    Negative Covenants. Without Agility’s prior written consent, Borrower
shall not do any of the following: (i) acquire any assets outside the ordinary
course of business; (ii) sell, lease, license, transfer or otherwise dispose of
(each, a “Transfer”) any Collateral except for except for Transfers (A) of
inventory in the ordinary course of business; (B) of worn out or obsolete
equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower; (C) consisting of the sale or issuance of any stock of
Borrower; (D) of non-exclusive licenses for the use of the property of Borrower
or its subsidiaries in the ordinary course of business; and (E) other Permitted
Transfers (as defined in the Comerica Agreement in effect as of the date hereof,
which defined term is incorporated herein, mutatis mutandis); (iii) pay or
declare any dividends on Borrower’s stock; (iv) redeem, repurchase or otherwise
acquire, any of Borrower’s stock, other than the repurchase the stock of former
employees pursuant to stock repurchase agreements as long as an Event of Default
does not exist prior to such repurchase or would not exist after giving effect
to such repurchase; (v) make any investments in, or loans or advances to, any
person, including without limitation any investments in, or downstreaming of
funds to, any subsidiary or affiliate of Borrower; other than Permitted
Investments (as defined in the Comerica Agreement in effect as of the date
hereof, which defined term is incorporated herein, mutatis mutandis); (vi) incur
any indebtedness, including any guaranties or other contingent liabilities,
other than (A) trade debt and capital lease obligations incurred in the ordinary
course of business, (B) indebtedness owing to Comerica Bank (or any replacement
lender providing senior working capital financing), provided such indebtedness
is subject to an intercreditor agreement in form and substance satisfactory to
Lender, (C) indebtedness existing on the date of this Agreement; and (D) other
Permitted Indebtedness (as defined in the Comerica Agreement in effect as of the
date hereof, which defined term is incorporated herein, mutatis mutandis); (vii)
make any deposits or investments into any investment or depository accounts
unless they are subject to an account control agreement acceptable to Agility,
subject to the terms of any intercreditor agreement between Agility and Comerica
Bank (or any replacement lender providing senior working capital financing);
(viii) make any payment on any of Borrower’s indebtedness that is subordinate to
the Obligations, other than in accordance with the subordination agreement, if
any, in favor of Lender relating thereto; (ix) permit or suffer a merger, change
of control, or acquisition of all or any substantial part of Borrower’s assets;
(x) use any part of the Advances to repay loans (other than loans made under the
Comerica Agreement) or pay deferred salaries or other amounts owing to any
officers, directors, shareholders or affiliates of Borrower; or (xi) encumber
any of the Collateral, except for Permitted Liens. Notwithstanding the foregoing
provisions of this Section 4(d), it is the intent of Lender and Borrower that
the negative covenants under this Section 4(d) shall be no more restrictive than
the negative covenants applicable to the Borrower and its subsidiaries under the
Comerica Agreement for so long as the Comerica Agreement is in effect.
Accordingly, for so long as the Comerica Agreement is in effect, if any act or
omission of Borrower or its subsidiaries shall be permitted under the terms of
the Comerica Agreement, then such act or omission shall also be deemed permitted
under the terms of this Agreement, notwithstanding anything to the contrary in
this Section 4(d).
6.Events of Default. Any one or more of the following events shall constitute an
Event of Default under this Agreement; provided however, for so long as the
Comerica Agreement is in effect, to the extent that such event under the
comparable provision in the Comerica Agreement is more favorable to Borrower or
provides for a longer cure period than that which is provided for herein, then
such event shall not constitute an Event of Default hereunder until such time as
such event constitutes an Event of Default under the Comerica Agreement:
(a)    Borrower shall fail to pay any principal or interest due hereunder within
ten days after the date due, provided that any amounts due on the Maturity Date
shall be paid on that date, with no grace period; or
(b)    Borrower shall fail to comply with Section 4 of this Agreement; or
(c)    Borrower shall fail to comply with any other provision of this Agreement
other than those listed in Section 4 of this Agreement or any other Transaction
Document and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within ten (10) days
after Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by Borrower be
cured within such ten (10) day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional reasonable
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, so long as Borrower continues to diligently attempt to cure such
default, and within such reasonable time period the failure to have cured such
default shall not be deemed an Event of Default; or
(d)    Any warranty, representation, statement, report or certificate made or
delivered to Agility by Borrower or on Borrower’s behalf shall be untrue or
misleading in a material respect as of the date given or made; or
(e)    Any Event of Default under the Comerica Agreement; or any default or
event of default occurs in any other agreement to which Borrower is subject or
by which Borrower is bound (i) resulting in a right by the other party or
parties, whether or not exercised, to accelerate the maturity of any
indebtedness in excess of $100,000 or (ii) that could reasonably be expected to
have a Material Adverse Effect; or
(f)    Any portion of Borrower’s assets is attached, seized or levied upon, or a
judgment for more than $50,000 is awarded against Borrower and is not stayed
within ten days; or
(g)    Dissolution or termination of existence of Borrower; or appointment of a
receiver, trustee or custodian, for all or any material part of the property of,
assignment for the benefit of creditors by, or the commencement of any
proceeding by or against Borrower under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect (except that, in the
case of a proceeding commenced against Borrower, Borrower shall have 60 days
after the date such proceeding was commenced to have it dismissed, provided
Agility shall have no obligation to make any Advances during such period); or
(h)    The occurrence of any circumstance that could reasonably be expected to
have a “Material Adverse Effect”, which shall mean (i) a material adverse change
in Borrower’s prospects, business or financial condition, or (ii) a material
impairment in the prospect of repayment of all or any portion of the Obligations
or in otherwise performing Borrower's obligations under the Transaction
Documents, (iii) a material impairment in the perfection, value or priority of
Lender’s security interests in the Collateral; or
(i)    If any guaranty of all or a portion of the Obligations (a “Guaranty”), if
any, ceases for any reason to be in full force and effect, or any guarantor
fails to perform any obligation, or any event of default occurs, under the
Guaranty, or if any of the circumstances described in clauses (c) through (g)
above with respect to any guarantor or any guarantor dies or becomes subject to
any criminal prosecution.
7.Remedies.
(a)    Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agility, at its option, may do any one or more of the following: (i)
Accelerate and declare the Obligations to be immediately due, payable, and
performable; (ii) Take possession of any or all of the Collateral wherever it
may be found, and for that purpose Borrower hereby authorizes Agility to enter
Borrower’s premises without interference to search for, take possession of,
keep, store, or remove any of the Collateral, and remain on the premises or
cause a custodian to remain on the premises in exclusive control thereof,
without charge by Borrower for so long as Agility reasonably deems it necessary
in order to complete the enforcement of its rights under this Agreement or any
other Transaction Document; provided, however, that should Agility seek to take
possession of any of the Collateral by Court process, Borrower hereby waives:
(A) any bond and any surety or security relating thereto; (B) any demand for
possession prior to the commencement of any suit or action to recover possession
thereof; and (C) any requirement that Agility retain possession of, and not
dispose of, any such Collateral until after trial or final judgment; (iii)
Require Borrower to assemble any or all of the Collateral and make it available
to Agility at places designated by Agility; (iv) Complete the processing of any
Collateral prior to a disposition thereof and, for such purpose and for the
purpose of removal, Agility shall have the right to use Borrower’s premises,
equipment and all other property without charge by Borrower; (v) Collect and
dispose of and realize upon any investment property, including withdrawal of any
and all funds from any deposit or securities accounts; (vi) Dispose of any of
the Collateral, at one or more public or private sales, in lots or in bulk, for
cash, exchange or other property, or on credit, and to adjourn any such sale
from time to time without notice other than oral announcement at the time
scheduled for sale; and (vii) Demand payment of, and collect any accounts,
general intangibles or other Collateral and, in connection therewith, Borrower
irrevocably authorizes Agility to endorse or sign Borrower’s name on all
collections, receipts, instruments and other documents, and, in Agility’s good
faith business judgment, to grant extensions of time to pay, compromise claims
and settle accounts, general intangibles and the like for less than face value;
Borrower grants Agility a license, exercisable from and after an Event of
Default has occurred and while it is continuing, to use and copy any trademarks,
service marks and other intellectual property in which Borrower has an interest
to effect any of the foregoing remedies. All reasonable attorneys’ fees,
expenses, costs, liabilities and obligations incurred by Agility with respect to
the foregoing shall be added to and become part of the Obligations, and shall be
due on demand.
(b)    Application of Proceeds. All proceeds realized as the result of any sale
or other disposition of the Collateral shall be applied by Agility first to the
reasonable costs, expenses, liabilities, obligations and attorneys’ fees
incurred by Agility in the exercise of its rights under this Agreement or any
other Transaction Document, second to any fees and Obligations other than
interest and principal, third to the interest due upon any of the Obligations,
and fourth to the principal of the Obligations, in such order as Agility shall
determine in its sole discretion. Any surplus shall be paid to Borrower or other
persons legally entitled thereto; Borrower shall remain liable to Agility for
any deficiency.
(c)    Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, Agility shall have all the other rights and remedies accorded a
secured party under the California Uniform Commercial Code and under all other
applicable laws, and under any other instrument or agreement now or in the
future entered into between Agility and Borrower, and all of such rights and
remedies are cumulative and none is exclusive. Exercise or partial exercise by
Agility of one or more of its rights or remedies shall not be deemed an
election, nor bar Agility from subsequent exercise or partial exercise of any
other rights or remedies. The failure or delay of Agility to exercise any rights
or remedies shall not operate as a waiver thereof, but all rights and remedies
shall continue in full force and effect until all of the Obligations have been
fully paid and performed.
(d)    Power of Attorney. After the occurrence and during the continuance of an
Event of Default, Borrower irrevocably appoints Agility (and any of Agility’s
designated employees or agents) as Borrower’s true and lawful attorney in fact
to: endorse Borrower’s name on any checks or other forms of payment; make,
settle and adjust all claims under and decisions with respect to Borrower’s
policies of insurance; settle and adjust disputes and claims respecting
accounts, general intangibles and other Collateral; execute and deliver all
notices, instruments and agreements in connection with the perfection of the
security interest granted in this Agreement; sell, lease or otherwise dispose of
all or any part of the Collateral; and take any other action or sign any other
documents required to be taken or signed by Borrower, or reasonably necessary to
enforce Agility’s rights or remedies or otherwise carry out the purposes of this
Agreement and the other Transaction Documents. The appointment of Agility as
Borrower’s attorney in fact, and each of Agility’s rights and powers, being
coupled with an interest, are irrevocable until all Obligations owing to Agility
have been paid and performed in full.
8.Waivers. The failure of Agility at any time or times to require Borrower to
strictly comply with any of the provisions of this Agreement or any other
Transaction Document between Borrower and Agility shall not waive or diminish
any right of Agility later to demand and receive strict compliance therewith.
Any waiver of any default shall not waive or affect any other default, whether
prior or subsequent, and whether or not similar. None of the provisions of this
Agreement or any other agreement shall be deemed to have been waived except by a
specific written waiver signed by an authorized officer of Agility. Borrower
waives demand, protest, notice of protest and notice of default or dishonor,
notice of payment and nonpayment, release, compromise, settlement, extension or
renewal of any commercial paper, instrument, account, general intangible,
document or guaranty at any time held by Agility on which Borrower is or may in
any way be liable, and notice of any action taken by Agility, unless expressly
required by this Agreement.
9.Indemnity. Borrower shall indemnify Agility for any costs or liabilities,
including reasonable attorneys’ fees, incurred by Agility in connection with
this Agreement or any other Transaction Document, except for any losses caused
by Lender’s gross negligence or willful misconduct.
10.Confidentiality. In handling any confidential non-public information provided
to Agility by Borrower, Agility shall exercise the same degree of care that it
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of the same, except that disclosure of such
information may be made (i) to subsidiaries or affiliates of Agility in
connection with their present or prospective business relations with Borrower,
(ii) to prospective transferees or purchasers of any interest in the
Obligations, provided that they have entered into a comparable confidentiality
agreement with respect thereto, (iii) as required by law, regulations, rule or
order, subpoena, judicial order or similar order, (iv) as may be required in
connection with the examination, audit or similar investigation of Agility, and
(v) as Agility may deem appropriate in connection with the exercise of any
remedies hereunder. Confidential information shall not include information that
either: (a) is in the public domain, or becomes part of the public domain, after
disclosure to Agility through no fault of Agility; or (b) is disclosed to
Agility by a third party, provided Agility does not have actual knowledge that
such third party is prohibited from disclosing such information.
11.Governing Law; Jurisdiction; Venue. The Transaction Documents, all acts and
transactions under the Transaction Documents, and all rights and obligations of
Agility and Borrower shall be governed by the internal laws (and not the
conflict of laws rules) of the State of California. As a material part of the
consideration to Agility to enter into this Agreement, Borrower (i) agrees that
all actions and proceedings relating directly or indirectly to the Transaction
Documents shall, at Agility’s option, be litigated in courts located within
California, and, at Agility’s option, the venue therefor shall be Santa Barbara
County; (ii) consents to the jurisdiction and venue of any such court and
consents to service of process in any such action or proceeding by personal
delivery or any other method permitted by law; and (iii) waives any and all
rights Borrower may have to object to the jurisdiction of any such court, or to
transfer or change the venue of any such action or proceeding.
12.MUTUAL WAIVER OF JURY TRIAL. BORROWER AND AGILITY EACH WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY
WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN AGILITY AND BORROWER INCLUDING ALL OTHER TRANSACTION
DOCUMENTS, OR ANY CONDUCT, ACTS OR OMISSIONS OF AGILITY OR BORROWER OR ANY OF
THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS
AFFILIATED WITH AGILITY OR BORROWER, IN ALL OF THE FOREGOING CASES, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE. IF THIS JURY WAIVER IS FOR ANY REASON
UNENFORCEABLE, THE PARTIES AGREE TO RESOLVE ALL CLAIMS, CAUSES AND DISPUTES
THROUGH JUDICIAL REFERENCE PURSUANT TO CODE OF CIVIL PROCEDURE SECTION 638 ET
SEQ BEFORE A MUTUALLY ACCEPTABLE REFEREE SITTING WITHOUT A JURY OR, IF NO
AGREEMENT ON THE REFEREE IS REACHED, BEFORE A REFEREE SELECTED BY THE PRESIDING
JUDGE OF THE CALIFORNIA SUPERIOR COURT FOR SANTA BARBARA COUNTY. THIS PROVISION
SHALL NOT RESTRICT A PARTY FROM EXERCISING NONJUDICIAL REMEDIES UNDER THE CODE.
13.General. This Agreement and the other Transaction Documents are the final,
entire and complete agreement between Borrower and Agility and supersede all
prior and contemporaneous negotiations and oral representations and agreements,
all of which are merged and integrated in this Agreement and the other
Transaction Documents. There are no oral understandings, representations or
agreements between the parties which are not set forth in the Transaction
Documents. The terms and provisions of this Agreement or any other Transaction
Document may not be waived or amended, except in a writing executed by Borrower
and a duly authorized officer of Agility. Agility may assign all or any part of
its interest in this Agreement or any other Transaction Document and the
Obligations to any person or entity, or grant a participation in, or security
interest in, any interest in this or any other Transaction Document, with notice
to, but without consent of, Borrower. Borrower may not assign any rights under
or interest in this Agreement or any other Transaction Document without
Agility’s prior written consent.
14.Publicity. Borrower authorizes Agility to use Borrower’s tradenames and logos
in Agility’s marketing materials in respect of the transactions evidenced by
this Agreement.
15.Lender’s License. This loan is made pursuant to the California Finance
Lenders Law, Division 9 (commencing with Section 22000) of the Financial Code.
Agility Capital II, LLC, 812 Anacapa Street, Suite A, Santa Barbara, CA 93101,
License Number 603 H822. FOR INFORMATION CONTACT THE DEPARTMENT OF CORPORATIONS,
STATE OF CALIFORNIA.
16.Subordination. The Obligations owing to Lender are subject to the terms of
the Intercreditor Agreement.
[SIGNATURE PAGE FOLLOWS]


AGILITY CAPITAL II, LLC
RAINMAKER SYSTEMS, INC.
By:    
By:    
Title:    
Title:    
 
 
Address for notices:
Address for notices:
Agility Capital II, LLC
812 Anacapa Street, Suite A
Santa Barbara, CA 93101
Attn: Jeff Carmody
Fax: 805-568-0427
RAINMAKER SYSTEMS, INC.
900 East Hamilton Ave, Suite 400
Campbell, CA 95008
Attn: _________________
FAX: _________________







EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT


All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
(a)     all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), commercial tort claims,
deposit accounts, documents (including negotiable documents), equipment
(including all accessions and additions thereto), general intangibles (including
copyrights, patents, trademarks, goodwill and all intellectual property, payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records; and
(b)     any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.
Notwithstanding the foregoing, the term “Collateral” shall not include property
that (i) is nonassignable by its terms without the consent of the licensor
thereof or another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406
and 9408 of the Code), (ii) the granting of a security interest therein is
contrary to applicable law, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically become part of the
Collateral, or (iii) constitutes the capital stock of a controlled foreign
corporation (as defined in the IRC), in excess of 65% of the voting power of all
classes of capital stock of such controlled foreign corporations entitled to
vote.




EXHIBIT B




Places of Business and Locations of Collateral (Section 3(b)):


Permitted Liens (Section 3(c))


Litigation (Section 3(g)):


Subsidiaries and partnerships and joint ventures (Section 3(h)):


Accounts (Section 3(i))






CORPORATE RESOLUTIONS AND INCUMBENCY CERTIFICATE
Borrower: RAINMAKER SYSTEMS, INC.



I, the undersigned Secretary or Assistant Secretary of RAINMAKER SYSTEMS, INC.
(the “Corporation”), HEREBY CERTIFY that the Corporation is organized and
existing under and by virtue of the laws of the state of Delaware.
I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Certificate of Incorporation and Bylaws of the
Corporation, each of which is in full force and effect on the date hereof.
I FURTHER CERTIFY that by unanimous written consent of the Directors of the
Corporation, (or by other duly authorized corporate action in lieu of a
meeting), the following resolutions were adopted.
BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:
Names
Position
Actual Signatures
 
 
 
   
   
   
 
 
 
   
   
   
 
 
 
   
   
   
 
 
 
   
   
   
 
 
 

acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:
Borrow Money. To borrow from time to time from Agility Capital II, LLC
(“Agility”), on such terms as may be agreed upon between the officers,
employees, or agents and Agility, such sum or sums of money as in their judgment
should be borrowed, without limitation, including such sums as are specified in
that certain Loan Agreement (the “Agreement”).
Execute Agreement. To execute and deliver the Agreement to Agility, and also one
or more renewals, extensions, modifications, refinancings, consolidations, or
substitutions for one or more of the notes, or any portion of the notes.
Grant Security. To grant a security interest to Agility in the Collateral
described in the Agreement, which security interest shall secure all of the
Corporation’s obligations, as described in the Agreement.
Issue Warrants. To issue one or more warrants to purchase the capital stock of
the Corporation to Agility.
Further Acts. To designate additional or alternate individuals as being
authorized to request advances thereunder, and in all cases, to do and perform
such other acts and things, to pay any and all fees and costs, and to execute
and deliver such other documents and agreements as they may in their discretion
deem reasonably necessary or proper in order to carry into effect the provisions
of these Resolutions.”
BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Agility may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Agility. Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.
I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.
IN WITNESS WHEREOF, I have hereunto set my hand as of October 24, 2013 and
attest that the signatures set opposite the names listed above are their genuine
signatures.
 
 
CERTIFIED AND ATTESTED BY:
 
 
 
 
 
 
 
 
By:    
 
 
 
Name:    
 
Title:    









 



1
1174858 v10/HN